DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 34, 37, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kania et al. (US Serial No. 2011/0319559), in view of Jialanella et al. ( US Serial No. 2005/0061280), and Acevedo et al. (US Serial No. 2004/0181007).
Regarding claims 34 and 37; Kania et al. teaches sulfur containing polymers which include polysulfides (instant claim 37) [0039] or polythioether having terminal thiol groups [0027].  Kania et al. teaches the polythioether (uncured matrix A) is suitable for use in sealant compositions, wherein the composition further comprises a polyisocyanate curing agent [0043] and a photoinitiator [0028]. Kania et al. teaches the composition is subjected to UV irradiation [0028], thus producing a cured sealant.  
Kania et al. teaches the sealant comprises a polyisocyanate curing agent [0043], however fails to explicitly disclose that the isocyanate has an average NCO functionality of from 1.5 to 3.2.  Jialanella et al. teaches a sealant composition comprising a mercapto terminated polythioether [0049], further comprising an isocyanate curing agent having a functionality of 2 to about 4 [0024].  Kania et al. and Jialanella et al. are analogous art because they are both concerned with the same field of endeavor, namely sealant compositions comprising mercapto terminated polythioether compounds.  At the time of the invention, a person having ordinary skill in the art would have found it obvious add an isocyanate curing agent, having a functionality of about 3, as taught by Jialanella et al., to the composition as disclosed by Kania et al., and would have been motivated to do in order to achieve sufficient crosslinking in the polymer system, as suggested by Jialanella et al. [0024].
Kania et al. teaches it suitable to employ a photoinitiator [0028], however fails to explicitly teach the photoinitiator is an alpha-amino ketone.  Acevedo et al. teaches a sealant composition comprising a polythioether [0053] and a photoinitiator such as IRGACURE 369 (alpha-amino ketone) [0087].  Kania et al. and Acevedo et al. are analogous art because they are both concerned with the same field of endeavor, 
It is the Examiner position that the alpha-amino ketone implicitly releases and/or forms an amine on exposure to radiation, which catalyzes the reaction between the mercapto terminated polymer and the isocyanate curing agent.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, under the influence of high energy actinic radiation, an alpha amino ketone photoinitiator [p10], releases and/or forms an amine which catalyzes the reaction between mercapto-terminated base polymer and isocyanate based curing agent [instant spec, p10, para3].  Therefore, the claimed effects and physical properties, i.e. the alpha-amino ketone releases and/or forms an amine on exposure to radiation, which catalyzes the reaction between the mercapto terminated polymer and the isocyanate curing agent, would necessarily be achieved by a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to In re Spada, MPEP §2112.01, I&II.  
Regarding claim 40; Kania et al. teaches the composition further comprises additives such as adhesion promoters, retardants, and accelerators [0050].

Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kania et al. (US Serial No. 2011/0319559), in view of Jialanella et al. (US Serial No. 2005/0061280) and Acevedo et al. (US Serial No. 2004/0181007), as applied to claim 34 above, and further in view of Zook et al. (US Patent No. 6525168).
Kania et al., Jialanella et al., and Acevedo et al. render obvious the basic claimed sealant composition, as set forth above, with respect to claim 34.
Regarding claims 43; Kania et al. teaches suitable lightweight fillers include, for example, those described in U.S. Pat. No. 6,525,168 (Zook et al.) at col. 4, lines 23-55, the cited portion of which being incorporated herein by reference.  Kania et al. and Zook et al. are analogous art because they are both concerned with the same field of endeavor, namely polythioether compositions suitable for use in aerospace sealants.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add an aluminum silicate or calcium silicate filler [col4, line35-50], as taught by Zook et al., to the sealant composition of Kania et al., and would have been motivated to do so since Kania explicitly teaches employing fillers as set forth in Zook et al. are suitable fillers to be used in the present invention.
Allowable Subject Matter
Claims 32, 33, 35, 36, 38, 39, 41, 42, and 44-50 are allowed.
in addition to Applicant’s remarks filed on 02 December 2020, the combination of Kania et al. (US Serial No. 2011/0319559), in view of Anderson et al. (US Serial No. 2013/0295290), Jialanella et al. (US Serial No. 2005/0061280), and Acevedo et al. (US Serial No. 2004/0181007) fail to teach the claimed method for coating a substrate, as required by the instant claims 32, 33, 35, 36, 38, 39, 41, 42, and 44-50 with sufficient specificity.  
The closest prior art of record, Kania et al., teaches a method for making a sealant, wherein the sealant is applied to a variety of substrates [0066], the sealant comprising a mixture of a polythioether having terminal thiol groups [0027], further comprising a polyisocyanate curing agent [0043], and a photoinitiator [0028].  Kania et al. teaches the composition is subjected to UV irradiation [0028].
Kania et al. fails to teach wherein the polythioether having terminal thiol groups has a mercaptan content, based on the reactive SH groups to the total weight of the polymer, in the range of 0.8 to 8 wt. %; fails to explicitly teach the isocyanate has an average functionality of from 1.5 to 3.2; and fails to teach an alpha-aminoketone photoinitiator, thus the a sealant formed by Kania et al. would be structurally different than that of the instant application.
Anderson et al. teaches sealant compositions, suitable for use in aerospace applications, comprising sulfur containing polymers, polythioether polymers, and curing agents, such as an isocyanate [0024].  Anderson et al. fails to teach, with sufficient specificity, a -SH content (i.e. mercaptan content) in the range of 0.8 to 8 wt. %.  Anderson et al., at best, generally teaches the –SH content (mercaptan content) of 
Jialanella et al. and Acevedo et al. do not render obvious the deficiencies of Kania et al. with respect to the mercaptan content.

Response to Arguments
Applicant's arguments filed 02 December 2020, with respect to claims 34, 37, 40, and 43, have been fully considered but they are not persuasive.
Regarding arguments directed to unexpected results, the data and results of the examples are not commensurate in scope with claim 34 of the instant application; all of the components, and amounts thereof are not required by instant claim.  Instant claim 34 merely requires any uncured matrix in any amount, and any amount of the isocyanate and alpha-aminoketone.  Furthermore, the alleged unexpected results must occur over all ranges and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  It is unclear if the alleged unexpected results would occur in any and all amounts, as the instant claim is not limiting.  The claimed invention is broad compared to the examples as disclosed in the specification.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fast cure times in the absence of a diene or the absence of a double bond) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims require the sealant to be free of (meth)acrylate compounds, which is not equivalent to all dienes.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al. (US Serial No. 2012/0301696) teaches a polyester resin composition, suitable for use as an adhesive [0128], further comprising a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767